Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-20 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a session management function sends, to a policy control function, a policy request message. The policy request message comprises a non-public network identifier of a non-public network through which a wireless device accesses a public land mobile network. The policy request message comprises an identifier of the public land mobile network. The session management function receives, from the policy control function, a policy response message comprising a charging control policy. 
Prior arts were found for the independent claims as follows:
Zhi Wang et al. (US 2021 /0099316 A1)
Sungduck Chun (US 2020/0245235 A1)
	Applicant uniquely claimed the below distinct features in independent claims 1, 11 and 20 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A method comprising: 

a non-public network (NPN) identifier of an NPN through which a wireless device accesses a public land mobile network (PLMN); and 
a PLMN identifier of the PLMN; and 
receiving, by the SMF from the PCF, a policy response message comprising a charging control policy.
 	Claim 11:
 	A method comprising: 
receiving, by a policy control function (PCF) from a session management function (SMF), a policy request message comprising: 
a non-public network (NPN) identifier of an NPN through which a wireless device accesses a public land mobile network (PLMN); and 
a PLMN identifier of the PLMN; and 
sending, by the PCF to the SMF, a policy response message comprising a charging control policy.
	Claim 20:
 	A system, comprising: 
a session management function (SMF) comprising: one or more processors and memory storing instructions that, when executed by the one or more processors, cause the SMF to: 
send a policy request message comprising: 
a non-public network (NPN) identifier of an NPN through which a wireless device accesses a public land mobile network (PLMN); and 
a PLMN identifier of the PLMN; and 
receive a policy response message comprising a charging control policy; and

receive the policy request message; and 
send the policy response message.	

These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/WILL W LIN/Primary Examiner, Art Unit 2412